                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           NO. 5:19-CV-81-FL


UNITED STATES OF AMERICA,      )
                               )
                   Plaintiff,  )
                               )
             v.                )              ORDER ALLOWING STAY
                               )              OF CIVIL PROCEEDINGS
$26,765.00 in U.S. CURRENCY    )
SEIZED FROM 8608 FORESTER LANE )
APEX, NORTH CAROLINA, ET AL.,  )
                               )
                   Defendants. )


      On motion of the Government, and for good cause shown, it is hereby

      ORDERED that this case shall be stayed until the conclusion of all criminal

and/or appellate proceedings in respect to the potential claimant in United States v.

Jamal Mohammad Eleidy, No. 5:19-CR-00133-FL.

      SO ORDERED this 6th day of June, 2019.




                                              ___________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
